COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-04-037-
CV



IN RE SHIDEH SHARIFI	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus, 
the real parties’ response thereto, and relator’s reply and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus is denied.

Relator shall pay all costs of this original proceeding
, for which let execution issue.



PER CURIAM





PANEL B
:	LIVINGSTON, DAUPHINOT, and WALKER, JJ.



DELIVERED March 9, 2004



FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.